NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD A. TANGWALL,                             No. 22-35066

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00007-SLG

 v.
                                                MEMORANDUM*
LARRY D. COMPTON, Bankruptcy
Trustee; CABOT CHRISTIANSON,
Attorney, Attorney for Larry Compton;
GARY A. SPRAKER, Bankruptcy Judge;
FRED CORBIT, Bankruptcy Judge; KAY
HILL, Anchorage Trustee Office; MARK
WEBER, United States Trustee Office,
Seattle, Washington,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Tangwall filed his notice of appeal and motion to proceed in forma pauperis


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IFP”) in docket No. 19-80175. This court reviewed Tangwall’s notice of appeal

and accompanying documents and allowed this appeal to proceed. Tangwall’s

motion to proceed IFP in this appeal is granted.

      Donald A. Tangwall appeals pro se from the district court’s supplemental

order declaring him a vexatious litigant and entering a pre-filing review order

against him. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057,

1062 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion in declaring Tangwall a

vexatious litigant and entering a pre-filing review order against him because all of

the requirements for entering a pre-filing review order were met. See id.

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                     22-35066